DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
Claims 2-3, 5, 13, 16 have been cancelled. Claims 1, 4, 6-12, 14-15, 17-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 7, 8, 9, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anastas (US 2017/0292393) in view of Hu (2016/0201492, cited in the 02/05/2019 Information Disclosure Statement).
Regarding independent claim 1, Anastas discloses an on-board injector 212 (“tangential on-board injector” (TOBI)) that delivers discharge air toward a turbine rotor 102 of a gas turbine engine (Anastas Fig. 1A, 2B; Para. 0035), comprising: 
a first wall 224 (Anastas Fig. 2B below); 
a second wall 226 spaced from said first wall to define an annular inlet and an annular exit (Anastas Fig. 2B below, Para 0040), wherein the first wall has a first length and the second wall has a second length (Anastas Fig. 2B below); and 
a plurality of airfoils 220, 222 extending between the first wall and the second wall to segregate discharge air from the annular inlet (Para. 0041-43), each of the plurality of airfoils extending from the annular inlet and the annular exit and completely across the first length and the second length (Anastas Fig. 2A-2C, Para. 0041, each airfoil 220, 222 have respective leading edges 220a & 222a at the annular inlet as shown, and respective trailing edges 220b, 222b at the annular exit as shown, hence each airfoil extends across the entire length of the first and second walls 224 & 226 respectively).

    PNG
    media_image1.png
    479
    580
    media_image1.png
    Greyscale

Anastas fails to disclose wherein the plurality of airfoils each have a single variable fillet extending between the airfoil and the first wall, the single variable radius fillet being larger at the annular inlet than at the annular exit.  
Hu teaches a tangential on-board injection (TOBI) system having a first wall 102 and a second wall 104, and a plurality of airfoils 106 extending between the first wall and the second wall (Hu Fig. 2-5), and wherein each of the plurality of airfoils have a single variable radius fillet 114 extending between the airfoil and the first wall (Hu Fig. 5, the fillet is defined by a single radius R), the single variable radius fillet being larger at the inlet than at the exit of the TOBI (Hu Fig. 5, the inlet section fillet 114a has a radius R that is larger than the exit section fillet 114b, Para. 0030, “The radius of curvature R of inner and outer fillet portions, 114 and 116, respectively, proximate to leading edge 108 of airfoil 106 is larger than the radius of curvature R of inner and outer fillet portions, 114 and 116, respectively, proximate to trailing edge 110. For example, inner fillet portion 114a is shown larger than inner fillet portion 114b.”).

    PNG
    media_image2.png
    404
    525
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a single variable radius fillet that is larger at the inlet than the exit, as taught by Hu, into the injector of Anastas, in order to provide increased ease of manufacture and quality control while providing tangential fluid flow at the outlet of the on-board injector (Hu Para. 0032).
Regarding claims 4 & 6, Anastas in view of Hu teaches the on-board injector as recited in claim 1 thus far, but fails to teach wherein the plurality of airfoils each have a variable radius fillet extending between the airfoil and the second wall; wherein the variable radius fillet extending between the airfoil and the second wall is larger at the annular inlet than at the annular exit.  
The radius of curvature R of inner and outer fillet portions, 114 and 116, respectively, proximate to leading edge 108 of airfoil 106 is larger than the radius of curvature R of inner and outer fillet portions, 114 and 116, respectively, proximate to trailing edge 110. For example, inner fillet portion 114a is shown larger than inner fillet portion 114b. Outer fillet portion 116, shown in FIG. 4, is similar to inner fillet portion 114”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the on-board injector of Anastas in view of Hu to include a variable radius fillet between the airfoil and second wall, with a larger fillet radius at the annular inlet (i.e. at the leading edge of the airfoil), as taught by Hu, in order to provide increased ease of manufacture and quality control while providing tangential fluid flow at the outlet of the on-board injector (Hu Para. 0032).
Regarding claims 7 & 8, Anastas in view of Hu teaches the on-board injector as recited in claims 1 & 6 thus far, and Anastas further teaches wherein the on-board injector 212 (Anastas Fig. 2A-2C) is a tangential on-board injector (Abstract, Para. 0005, 0012, “The gas turbine engine includes a tangential on-board injector (TOBI) having: a TOBI body, a first TOBI airfoil disposed within the TOBI body
Regarding independent claim 9, Anastas discloses a gas turbine engine (Abstract, Para. 0034), comprising: 
a combustor (implicit in a gas turbine engine of the type shown); a turbine 100 located downstream of the combustor (Para. 0035); and 
an on-board injector 212 that delivers discharge air toward the turbine (Anastas Fig. 1A, Para. 0035), comprising: 
a first wall 224 (Anastas Fig. 2B above); 
a second wall 226 spaced from said first wall to define an annular inlet and an annular exit (Anastas Fig. 2B below, Para 0040), wherein the first wall has a first length and the second wall has a second length (Anastas Fig. 2B above); and 
a plurality of airfoils 220, 222 extending between the first wall and the second wall to segregate discharge air from the annular inlet (Para. 0041-43), each of the plurality of airfoils extending from the annular inlet and the annular exit and completely across the first length and the second length (Anastas Fig. 2A-2C, Para. 0041, each airfoil 220, 222 have respective leading edges 220a & 222a at the annular inlet as shown, and respective trailing edges 220b, 222b at the annular exit as shown, hence each airfoil extends across the entire length of the first and second walls 224 & 226 respectively).
Anastas fails to disclose wherein the plurality of airfoils each have a single variable fillet extending between the airfoil and the first wall, the single variable radius fillet being larger at the annular inlet than at the annular exit.  
Hu teaches a tangential on-board injection (TOBI) system having a first wall 102 and a second wall 104, and a plurality of airfoils 106 extending between the first wall and the second wall (Hu Fig. 2-5), and wherein each of the plurality of airfoils have a single variable radius fillet The radius of curvature R of inner and outer fillet portions, 114 and 116, respectively, proximate to leading edge 108 of airfoil 106 is larger than the radius of curvature R of inner and outer fillet portions, 114 and 116, respectively, proximate to trailing edge 110. For example, inner fillet portion 114a is shown larger than inner fillet portion 114b.”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a single variable radius fillet that is larger at the inlet than the exit, as taught by Hu, into the injector of Anastas, in order to provide increased ease of manufacture and quality control while providing tangential fluid flow at the outlet of the on-board injector (Hu Para. 0032).
Regarding claim 15, Anastas in view of Hu teaches the on-board injector as recited in claim 9 thus far, but fails to teach wherein the plurality of airfoils each have a variable radius fillet extending between the airfoil and the second wall. 
Hu teaches a tangential on-board injection (TOBI) system having a first wall 102 and a second wall 104, and a plurality of airfoils 106 extending between the first wall and the second wall (Hu Fig. 2-5), and wherein each of the plurality of airfoils have a variable radius fillet 116 extending between the airfoil and the second wall (Hu Fig. 5,Para. 0030, “The radius of curvature R of inner and outer fillet portions, 114 and 116, respectively, proximate to leading edge 108 of airfoil 106 is larger than the radius of curvature R of inner and outer fillet portions, 114 and 116, respectively, proximate to trailing edge 110. For example, inner fillet portion 114a is shown larger than inner fillet portion 114b. Outer fillet portion 116, shown in FIG. 4, is similar to inner fillet portion 114”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the on-board injector of Anastas in view of Hu to include a variable radius fillet between the airfoil and second wall, as taught by Hu, in order to provide increased ease of manufacture and quality control while providing tangential fluid flow at the outlet of the on-board injector (Hu Para. 0032).
Regarding claim 17, Anastas in view of Hu teaches the gas turbine engine as in claim 9,  and Anastas further teaches wherein the on-board injector directs cooling air to a rotor hub of the turbine (Anastas Fig. 1A, this is the function of a TOBI, Para. 0004, 0035).
Regarding claim 18, Anastas in view of Hu teaches the gas turbine engine as in claim 9, and Anastas further teaches wherein the on-board injector is a tangential on-board injector (Abstract, Para. 0005, 0012, “The gas turbine engine includes a tangential on-board injector (TOBI) having: a TOBI body, a first TOBI airfoil disposed within the TOBI body”; Para. 0039).
Regarding independent claim 19, Anastas discloses a method of forming an on-board injector of a gas turbine engine, comprising: 
securing a first wall 224 to a second wall 226 via a plurality of airfoils 220, 222 extending between the first wall and the second wall (Anastas Fig. 2B above), wherein the first wall is spaced from the second wall to define an annular inlet and an annular exit (Anastas Fig. 2B above), wherein the first wall has a first length and the second wall has a second length (Anastas Fig. 2B above, the walls 224, 226 naturally have respective lengths), and each of the plurality of airfoils 220, 222 extending from the annular inlet and the annular exit and completely across the first length and the second length (Anastas Fig. 2A-2C, Para. 0041, each airfoil 220, 
Anastas fails to disclose wherein the plurality of airfoils each have a single variable fillet extending between the airfoil and the first wall, the single variable radius fillet being larger at the annular inlet than at the annular exit.  
Hu teaches a tangential on-board injection (TOBI) system having a first wall 102 and a second wall 104, and a plurality of airfoils 106 extending between the first wall and the second wall (Hu Fig. 2-5), and wherein each of the plurality of airfoils have a single variable radius fillet 114 extending between the airfoil and the first wall (Hu Fig. 5, the fillet is defined by a single radius R), the single variable radius fillet being larger at the inlet than at the exit of the TOBI (Hu Fig. 5, the inlet section fillet 114a has a radius R that is larger than the exit section fillet 114b, Para. 0030, “The radius of curvature R of inner and outer fillet portions, 114 and 116, respectively, proximate to leading edge 108 of airfoil 106 is larger than the radius of curvature R of inner and outer fillet portions, 114 and 116, respectively, proximate to trailing edge 110. For example, inner fillet portion 114a is shown larger than inner fillet portion 114b.”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a single variable radius fillet that is larger at the inlet than the exit, as taught by Hu, into the method of Anastas, in order to provide increased ease of manufacture and quality control while providing tangential fluid flow at the outlet of the on-board injector (Hu Para. 0032).
Regarding claim 20, Anastas in view of Hu teaches the method as in claim 19, and Anastas further teaches wherein the on-board injector is formed from a casting process (Para. the TOBI may be machined, cast, or otherwise formed”, claims 7 & 14).  Hu also teaches casting the TOBI (Hu Para. 0032).

Claims 10-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anastas in view of Hu, further in view of Snyder (US 2016/0153291).
Regarding claims 10-12, Anastas in view of Hu teaches the gas turbine engine as in claim 9 thus far, but fails to disclose wherein on-board injector supports the combustor and a first vane of the turbine via a support member; wherein the support member extends from the annular inlet of the on-board injector; and wherein the support member extends from the first wall of the on-board injector (Anastas does depict a support member in Fig. 1A, but does not explicitly state it supports the combustor and a first vane of the turbine).  
Snyder teaches a gas turbine engine (Snyder Fig. 1 & 2), including an on-board injector 92 (TOBI, Para. 0045, Snyder Fig. 2), including a support member 94 that supports a first vane 70 of the turbine 60 and the combustor 64 (Snyder Fig. 2, the support member 94 is coupled to both the platform 68 of first vane 70 and the radially inner wall of the combustor); wherein the support member 94 extends from the annular inlet of the on-board injector 92 (Snyder Fig. 2, the support member extends downstream of the annular inlet of the on-board injector); and wherein the support member 94 extends from the first wall 94B of the on-board injector 92 (Snyder Fig. 2, the support member extends radially outward and downstream of the first wall at the annular inlet as shown).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the support member supporting the combustor and first vane of the turbine, as taught by Snyder, into the gas turbine engine of Anastas in view of Hu, in order to in this case the use of a support member supporting a combustor and a turbine first vane taught by Snyder), to obtain predictable results (in this case to provide a static structure to mount the downstream end of the combustor and the first vane of the turbine) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A.  Such a configuration is also well-known in the art of gas turbine engines having tangential on-board injectors (see for example: Machlin US 4,807,433; Arness US 5,403,156; Glasspoole US 6,183,193; Durgin US 6,050,079). 
Regarding claim 14, Anastas in view of Hu in view of Snyder teaches the on-board injector as recited in claim 10 thus far, but fails to teach wherein the plurality of airfoils each have a variable radius fillet extending between the airfoil and the second wall. 
Hu teaches a tangential on-board injection (TOBI) system having a first wall 102 and a second wall 104, and a plurality of airfoils 106 extending between the first wall and the second wall (Hu Fig. 2-5), and wherein each of the plurality of airfoils have a variable radius fillet 116 extending between the airfoil and the second wall (Hu Fig. 5,Para. 0030, “The radius of curvature R of inner and outer fillet portions, 114 and 116, respectively, proximate to leading edge 108 of airfoil 106 is larger than the radius of curvature R of inner and outer fillet portions, 114 and 116, respectively, proximate to trailing edge 110. For example, inner fillet portion 114a is shown larger than inner fillet portion 114b. Outer fillet portion 116, shown in FIG. 4, is similar to inner fillet portion 114”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the on-board injector of Anastas in view of Hu to include a variable radius fillet between the airfoil and second wall, as taught by Hu, in order to provide 

Response to Arguments
Applicant's arguments with respect to claims 1, 4, 6-12, 14, 15, 17-20 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant' s amendment. However, to the extent possible, Applicant' s arguments have been addressed in the body of the rejections, at the appropriate locations. 

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching airfoils having fillets, or on-board injectors extending across a length of respective walls.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741